DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickull et al. (U.S. Patent Publication No. 2013/0062044, “Nickull”) in view of Hayashi (Japanese Patent Publication JPS59137794A).

Regarding claim 29, Nickull discloses a durable dew point corrosion resistant heat exchanging system, comprising: 
a. a plurality of hollow heat transferring tubes (7) aligned parallel to each other and extending in an axial direction parallel to a hot exhaust gas inlet and a hot exhaust gas outlet (see annotated fig 2 below); 
b. said plurality of hollow heat transferring tubes capable to direct said hot exhaust gas through said hollow heat transferring tubes (fig 2); 
c. a first set of said plurality of heat transferring tubes having an inner liner (8) inside each tube of said first set of said heat transferring tubes,
 
e. said first set of said plurality of heat transferring tubes including said first set of lined hollow heat transferring tubes arranged adjacent to the hot exhaust gas outlet, a width of said first set of lined tubes extending in a direction towards said hot exhaust gas inlet (see annotated fig 2 below); and 
f. said first set of said plurality of heat transferring tubes extending a first axial predetermined length from a first tube sheet (10) in a direction perpendicular to the cool ambient air flow (see annotated fig 2 below).
The limitations of the heat exchanger being for transfer of heat between hot exhaust gas and a cool ambient air is considered intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.


    PNG
    media_image1.png
    678
    417
    media_image1.png
    Greyscale

However, Nickull does not explicitly disclose wherein said inner liners each being sealed to a corresponding heat transferring tube at both ends of each said inner liner, each said inner liner spaced from an inner wall of each of said heat transferring tubes and forming a space between the inner liner and the inner walls of the corresponding heat transfer tube, said space defining a sealed fluid chamber; said sealed fluid chamber extending through a first tube sheet.
Hayashi, however, disclose a heat transferring tube (fig 2) wherein an inner liner is sealed to a corresponding heat transferring tube at both ends of each said inner liner (fig 2), each said inner liner spaced from an inner wall of each of said heat transferring tubes and forming a space between the inner liner and the inner walls of the corresponding heat transfer tube, said space defining a sealed fluid chamber (21); said sealed fluid chamber extending through a first tube sheet (1, see page 1 lines 39-45 of translation). Hayashi teaches that this configuration provides erosion resistance while not buckling (see page 1 lines 39-45 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nickull to provide the sealed chamber of Hayashi in order to improve the erosion resistance and buckling resistance of the tube. 


Regarding claim 30, Nickull discloses a durable dew point corrosion resistant heat exchanging system for transfer of heat between hot exhaust gas and a cool ambient air, comprising: 
a. a plurality of hollow heat transferring tubes (7) aligned parallel to each other and extending in an axial direction substantially perpendicular to a hot exhaust gas inlet, said heat transferring tubes extending between said hot exhaust gas inlet and a hot exhaust gas outlet (see annotated fig 2 below); 
b. said plurality of hollow heat transferring tubes capable to direct said cool ambient air through said hollow heat transferring tubes (via 5, 6); 
c. a first set of said plurality of heat transferring tubes having an inner liner inside each tube of said first set of said heat transferring tubes, 
e. said first set of said plurality of heat transferring tubes including said first set of lined hollow heat transferring tubes is arranged adjacent to the hot exhaust gas outlet, a width of said first set of lined tubes extending in a direction towards said hot exhaust gas inlet (see annotated fig 2 below); and 
f. said plurality of heat transferring tubes having a first portion extending a first axial predetermined length from said first tube sheet in a direction of the cool ambient air flow, and having a second portion extending a second axial predetermined length from said first tube sheet in a direction opposite the direction of the cool ambient air flow (see annotated fig 2 below).
The limitations of the heat exchanger being for transfer of heat between hot exhaust gas and a cool ambient air is considered intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.


    PNG
    media_image2.png
    709
    484
    media_image2.png
    Greyscale

However, Nickull does not explicitly disclose wherein said inner liners each being sealed to a corresponding heat transferring tube at both ends of each said inner liner, each said inner liner spaced from an inner wall of each of said heat transferring tubes and forming a space between the inner liner and the inner walls of the corresponding heat transfer tube, said space defining a sealed fluid chamber; said sealed fluid chamber extending through a first tube sheet.
Hayashi, however, disclose a heat transferring tube (fig 2) wherein an inner liner is sealed to a corresponding heat transferring tube at both ends of each said inner liner (fig 2), each said inner liner spaced from an inner wall of each of said heat transferring tubes and forming a space between the inner liner and the inner walls of the corresponding heat transfer tube, said space defining a sealed fluid chamber (21); said sealed fluid chamber extending through a first tube sheet (1, see page 1 lines 39-45 of translation). Hayashi teaches that this configuration provides erosion resistance while not buckling (see page 1 lines 39-45 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nickull to provide the sealed chamber of Hayashi in order to improve the erosion resistance and buckling resistance of the tube. 


Regarding claim 31, the combination of Nickull and Hayashi discloses all previous claim limitations. The limitations of “wherein said first axial predetermined length of said first set of said heat transferring tubes is determined by a temperature of said hollow heat transferring tubes remaining above a predetermined temperature” are considered a product-by-process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 32, the combination of Nickull and Hayashi discloses all previous claim limitations. Nickull further discloses wherein said first set (see annotated fig 2 below) of said hollow heat transferring tubes (7) with said inner liners is at least one third of a width of a plurality of all of said heat exchanging hollow tubes.

    PNG
    media_image1.png
    678
    417
    media_image1.png
    Greyscale

Regarding claim 33, the combination of Nickull and Hayashi discloses all previous claim limitations. However, they do not explicitly disclose wherein said system further comprises an air forcing apparatus to force said cool ambient air into contact with to said plurality of hollow heat transferring tubes with inner liners. However, the Examiner takes Official Notice that it is old and well known in the art to use fans or blowers as air forcing apparatuses in order to achieve the desired flow rate and thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nickull, as modified, to provide an air forcing apparatus. 

Regarding claim 34, the combination of Nickull and Hayashi discloses all previous claim limitations. Nickull further discloses wherein said first tube sheet (10, fig 3) is protected by a heat insulation layer (9).

	Regarding claim 35, the combination of Nickull and Hayashi discloses all previous claim limitations. However, they do not explicitly disclose wherein said system further comprises an air forcing apparatus to force said cool ambient air into contact with to said plurality of hollow heat transferring tubes with inner liners. However, the Examiner takes Official Notice that it is old and well known in the art to use fans or blowers as air forcing apparatuses in order to achieve the desired flow rate and thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nickull, as modified, to provide an air forcing apparatus. 

Regarding claim 36, the combination of Nickull and Hayashi discloses all previous claim limitations. Nickull further discloses wherein said first tube sheet (10, fig 3) is protected by a heat insulation layer (9).

Allowable Subject Matter
Claims 20-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the limitations of claim 20. Specifically, the prior art does not teach having more than a third and less than all of heat transfer tubes with an inner line which forms a sealed chamber that extends through a tube sheet. Hayashi, considered the closest prior art, teaches providing an inner liner with forms a sealed chamber, however does not teach a plurality of tubes with a ratio of the tubes having the inner liner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763